Citation Nr: 1236378	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for a lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to June 2000 and again from October 2001 to October 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Houston, Texas, which granted service connection for the lumbar spine disorder and assigned an initial 10 percent disability rating. 

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in May 2011 at which time it was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As was noted in the May 2011 Board remand, during the March 2011 Board hearing the Veteran raised the issues of entitlement to service connection for disorders of the feet and ankles (in page 15 of the hearing transcript).  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.



FINDING OF FACT

The Veteran's lumbar spine disorder is currently manifested by spondylolisthesis, with subjective complaints of low back pain; objectively, he had forward flexion of the lumbar spine to 75 degrees (with pain), at worst with no additional loss of motion on repetitive use.  There is no evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5239 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1 is more disabling than currently evaluated.  Service treatment records show that the Veteran began complaining of low back pain as early as 1998 after an in-service parachute jump.  A July 2004 examination of the low back noted a diagnosis of lumbago spondylolisthesis.  The Veteran submitted a claim for service connection for a low back disorder in October 2004 and, by rating decision dated in June 2005, the RO granted service connection for lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1, assigning a 10 percent disability rating beginning October 30, 2004, the day after the Veteran's discharge from his most recent period of active service.  

During the March 2011 Travel Board hearing the Veteran reported that his lumbar spine disorder includes pain and numbness radiating down his left leg.  He also expressed his belief that he has headaches as another neurological manifestation of his lumbar spine disorder, although he is separately service connected for tension headaches.  He has testified that his doctor attributed his lumbar spine disorder as a trigger for headaches and his left leg neuropathy. 


Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, DC 5239 which is specific to spondylolisthesis or segmental instability.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).  

Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's lumbar spine disorder includes VA examination reports dated in May 2005 and September 2011.  During the May 2005 VA joints examination the Veteran reported that during service he served in the United States Army airborne infantry with the 82nd Airborne and, during that service, participated in 42 parachute jumps.  The Veteran reported that his low back pain began after a parachute landing fall in March 2002.  At that time he fell to his tailbone and felt symptoms in his lumbar spine.  He was provided customary treatment by his battalion physician's assistant to help with stretching to ameliorate the condition.  The Veteran had another injury to the low back in May 2002 after another parachute landing fall and reported worsening symptoms.  An X-ray at that time showed L5-S1 spondylolisthesis.  He received a steroid injection.  The Veteran reported that he injured his low back again in May 2002 while playing soccer.  The Veteran reported that from May through July 2002 he saw a chiropractor who provided manipulations, applications of heat, and massage secondary to "spasms."  

The examiner noted that service treatment records dated from June 2002 through October 2003 showed at least 11 episodes/visits regarding low back pain.  Specifically, a March 2003 treatment record shows complaints of low back pain for 26 months which was aggravated by his airborne operations in January 2002.  The Veteran was diagnosed with low back pain, spondylolysis of L5-S1.  He was referred to a chiropractor, and provided with Motrin and profile limitations.  The Veteran continued to complain of low back pain through 2004.    

A November 2004 MRI (magnetic resonance imaging) scan of the low back showed the following: 1)  At the L4-L5 there is a degenerative disk as well as posterior central radial annular tear without associated disk protrusion or extrusion, and 2) At L5-S1 there was also degenerative disk broad based posterior central disk protrusion without extrusion and a grade 1 spondylolisthesis of L5 upon S1 secondary to the presence of spondylolysis involving the pars intra-articularis of L5 bilaterally.  

A post-service January 2004 EMG (electromyography) nerve conduction study showed:  1) lumbar pain, 2) Grade I spondylolisthesis L5-S1, 3) no evidence of lumbar radiculopathy, and 4) no evidence of carpal tunnel syndrome, left hand.  

The Veteran reported that, at the time of the examination, he had low back pain every day.  He denied hospitalization and also denied prescribed bed rest for his low back disorder.  He also denied erectile dysfunction, impotence, bowel or bladder incontinence, cough, sneeze, or bowel movement dysfunction.  

The Veteran reported that the only functional additionally limiting activity at home which caused lumbar spine discomfort was cutting the grass and washing the car.  He also indicated that bending over was limiting and that he had weakness without stiffness.  The Veteran was a student at a community college and majoring in business administration.  He reported that sitting aggravated his lumbar spine disorder and will use lumbar support while sitting.  He also reported that sometimes sitting caused numbness and tingling in the left distal toes.  The Veteran stated that driving can be aggravating to his back but that he seldom drove due to numbness in the low back, left thigh, left leg, foot, and toes.  As above, the Veteran's January 2005 EMG study was negative for lumbar radiculopathy.  The Veteran denied bracing, surgery, and injections utilized for his low back disorder.  

Upon physical examination of the lumbar spine, lumbar lordosis was present and normal.  The spine curved without angular kyphosis or scoliosis.  Pelvic height was symmetric without pelvic obliquity.  Abdominal protuberance was moderate and he was able to heel-toe walk 10 feet stable.  Palpation of the lumbar spine was nontender.  There was no spasm, pain, tenderness to palpation, or increased muscular tension.  The Veteran pointed to the leftward L4-L5 area as the source of discomfort.  

Upon range of motion testing the Veteran was able to flex from 0 to 95 degrees and extend from 0 to 10 degrees.  Side bending bilaterally was 0 to 30 degrees and rotation bilaterally was 0 to 30 degrees.  The range of motion of the lumbar spine was not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no observable limitation of movement, protective posture, arc pain motion, or ankylosis.  

Lower extremity vascular dorsalis pedis was positive.  Posterior tibial pulses were positive symmetric.  Neurological examination was 5/5 strength.  Upon sensory examination the Veteran reported right lateral foot versus left digital strokes increased.  Reflex 2+ L4-S1.  Waddell was 0 to 5. Sitting straight leg raise was negative.  Supine straight leg raise was 0 to 75 degrees with reported left leg raise radiating discomfort "heat, numbness, left buttocks."  Quadriceps circumference was 53 centimeters right, 52 centimeters left, and leg lengths symmetric.  Hoover, Goldthwaite, and Patrick signs were negative.  

X-ray examination of the lumbar spine upon lateral view revealed a 1.17 centimeter well-defined sclerotic density in the anterior L3 vertebral body which was not identified on the AP.  This, reportedly, may represent artifact or something that the Veteran ingested.  It was not identified as a vertebral lesion on the AP view.  There was a pars defect at L5 with 1.61 centimeters spondylolisthesis of L5 on S1.  There was disc space narrowing at L5-S1.  The impression was L5-S1 spondylolisthesis.  

The diagnosis was pars defect at L5 with 1.61 centimeters spondylolisthesis of L5 on S1 as well as disk space narrowing at L5-S1 with chronic low back pain without radiculopathy.  

During the September 2011 VA examination the Veteran denied any flare-ups of his low back disorder.  On range of motion testing the Veteran had 85 degrees of flexion with pain beginning at 75 degrees and had 15 degrees of extension with pain beginning at 10 degrees.  He had 25 degrees of lateral flexion bilaterally with no objective evidence of painful motion.  He had 30 degrees of right lateral rotation with no objective evidence of painful motion and 25 degrees of left lateral rotation with pain beginning at 30 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 85 degrees, extension to 15 degrees, and lateral flexion and rotation was 25 degrees bilaterally.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing and there was no functional loss or functional impairment of the thoracolumbar spine.  

The Veteran did have localized tenderness or pain to palpation, specifically localized spasms of L3 to L5.  There was also evidence of guarding and/or muscle spasm but this did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Sensory examination and straight leg rising were normal.  There was no evidence of radiculopathy or other neurologic abnormalities.  There was also no evidence of intervertebral disc syndrome or resulting episodes.  Furthermore, the Veteran did not use an assistive device for locomotion.  X-ray examination was negative for arthritis, vertebral fracture, or any other significant findings.  The examiner specifically noted that the Veteran's lumbar spine disorder did not impact his ability to work.  It was noted that the Veteran was a full time student and not presently employed.  

Also of record are private treatment records dated through February 2007.  Notably, the Veteran underwent left L5 transforaminal epidural injection in January 2007.  

Analysis

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5237 as his forward flexion is greater than 60 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  As above, during the May 2005 VA examination the Veteran had forward flexion to 95 degrees even upon repetitive motion.  During the September 2011 VA examination the Veteran had forward flexion to 85 degrees (75 degrees with pain) even upon repetitive motion.  There is also no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.  Significantly, during the May 2005 and September 2011 VA examinations the Veteran specifically denied such episodes.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   
 
The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the May 2005 and September 2011 VA examination reports show complaints of tenderness and pain, consideration of this additional pain does not support a higher evaluation.  Thus, the Board finds that the 10 percent rating assigned for the osteoarthritis of the lumbar spine is already taking into consideration the provisions of Deluca.   

The Board has considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar spine disorder throughout the rating period on appeal.  In this regard, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

In the present case, while the Veteran has reported pain radiating to the left leg during the May 2005 VA examination, the Board notes that the neurological examination of the lower extremities during both the May 2005 and September 2011 VA examinations revealed no significant neurological abnormalities.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disorder is not warranted here.

In sum, a higher rating is not warranted for the Veteran's lumbar spine disorder, and there is no support for assignment of a separate neurologic evaluation.  Also, while it appears that the Veteran's headaches may be associated with his lumbar spine disorder the Veteran is separately service connected for his headaches and has not perfected an appeal with regard to the assigned rating for his service-connected headaches.  

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the lumbar spine, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered statements from the Veteran indicating that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the lumbar spine disorder warrants no more than the disability rating currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board notes that although the Veteran is not currently employed, he is a full time student.  There is no indication that this service-connected disorder impacts his ability to work or results in frequent hospitalization.  Thus, consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).



Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, substantially compliant notice was sent in December 2004, March 2007, and June 2011 and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As was noted in the May 2011 Board remand, during the March 2011 Travel Board hearing the Veteran cited continued medical treatment by a private physician reported in page 5 of the hearing transcript as "Dr. Vasgersian" located in San Antonio, Texas.  In June 2011 correspondence the RO requested that the Veteran submit the treatment records from "Dr. Vasgersian" or return an appropriate authorization form so that VA can obtain these records on the Veteran's behalf.   However, the Veteran has not yet returned the appropriate authorization form that would enable VA obtain these records.  The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). VA attempted to assist the Veteran in obtaining any outstanding records of private treatment.  The veteran did not complete and return the required authorization form, or otherwise provide the information that was requested of him in June 2011.  VA is not required to provide any more assistance to him with regard to these private records, as 38 U.S.C.A. § 5102(a).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for lumbar spine disorder classified as pars defect L5 with spondylolisthesis of L5 over S1 and disc space narrowing at L5-S1 is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


